Citation Nr: 0205695	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  00-18 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for stomach cancer.  

3.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Veteran represented by:	Robert D. Jones, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, and his sisters


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from February 1968 to February 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted the veteran's claim of entitlement to 
service connection for PTSD and assigned an initial 
evaluation of 30 percent.  At that time the RO also denied 
the veteran's claims of entitlement to service connection for 
stomach cancer and skin cancer.  In December 1999 the veteran 
filed a timely notice of disagreement.  The RO subsequently 
provided the veteran a statement of the case, in which his 
disability rating for service connected PTSD was increased 
from 30 percent to 50 percent, and notification of his 
continuing appellate rights.  In September 2000 the veteran 
perfected his appeal, and the issues were later certified to 
the Board.

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  In this case, although the RO 
granted an increased rating to 50 percent for service-
connected PTSD during the appellate process, the veteran has 
not indicated that he is satisfied with that assigned 
disability rating.  



The Board further notes that, at his appearance before a 
Hearing Officer at the RO in January 2000, the veteran 
appears to have advanced an informal claim of service 
connection for hypertension and a heart disorder, as 
secondary to his service-connected PTSD, and for a total 
disability rating based upon individual unemployability.  To 
the extent that the January 2000 statements of the veteran 
and his representative represent claims of service connection 
for hypertension and a heart condition as secondary to his 
service-connected PTSD and a total disability rating based on 
individual unemployability, they are referred to the RO for 
appropriate consideration.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board is without jurisdiction to consider 
issues not yet adjudicated by the RO).  The Board wishes to 
make it clear that it intimates no conclusion as to the 
outcome of any such claim.  

The Board also notes that the veteran appeared for a Travel 
Board hearing before the undersigned Member of the Board at 
the in September 2001, a transcript of which is of record.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by no 
more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, panic attacks more than once a week, 
disturbances of motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  There is no evidence of either stomach cancer or skin 
cancer being manifested during the veteran's active military 
service or within one year after his separation from active 
service; both were first manifested many years after his 
separation from active duty.

4.  There is no competent and probative evidence in the 
record which tends to show that either stomach cancer or skin 
cancer was caused by exposure to Agent Orange or other 
herbicides in service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

2.  Cancer of the stomach was not incurred or aggravated 
during the veteran's active military service, nor may it be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137 (West 1991 & Supp. 2001); 
Pub. L. No. 107-103, 115 Stat. 976 (2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).

3.  Skin cancer was not incurred or aggravated during active 
military service, nor may it be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137 (West 1991 & Supp. 2001); Pub. L. No. 107-
103, 115 Stat. 976 (2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD Form 214 and service personnel records 
document that he served in Vietnam during his active military 
service.

In April 1997 the veteran submitted a report of a physical 
examination by two private physicians, on a form entitled 
"Department of Veterans Service," in Macon and 
Fayetteville, Georgia.  The reports indicated a history, and 
diagnoses, of a fractured left tibia and knee, depression, 
alcoholism, rectal bleeding, and hypertension.

The veteran filed a claim for non-service-connected 
disability pension in May 1997.  He was afforded a VA 
examination in June 1997, at which time he complained of a 
left knee fracture and arthritis, left sciatica, hiatal 
hernia, hypertension, rectal bleeding, and psychological 
problems.  Examination of the veteran's skin revealed no 
dermatitis.  His abdomen was obese and soft.  There was no 
tenderness, guarding, rigidity, or rebound.  Bowel sounds 
were present and there were no noted hernias.  A rectal 
examination revealed no evidence of hemorrhoids, internal or 
external.  There were no fissures, fistulas, or masses.  In 
addition, the guaiac test of the stool was negative.  

Psychological examination revealed the veteran to have a neat 
appearance.  His affect was constricted and his mood was 
depressed and anxious, with some anger.  He reported having 
frequent flashbacks and a complete lack of motivation.  He 
denied current suicidal or homicidal ideation.  No 
psychomotor retardation was noted.  His thinking was coherent 
and fairly relevant.  No paranoid ideation was elicited, 
although the veteran tended to isolate himself and reported 
not having any friends.  He further reported some periodic 
difficulty concentrating in general, but it was noted that 
his short-term memory was good.  The veteran was diagnosed 
with severe and chronic PTSD with depression, not otherwise 
specified.  He was assigned a Global Assessment of 
Functioning (GAF) score of 45.  

In a rating decision dated in September 1997, the veteran was 
granted a permanent and total disability rating based upon 
non-service-connected disabilities, including anxiety 
disorder with depression, noted to have been diagnosed as 
PTSD, subject to confirmation and approval.  

The RO received in October 1997 a letter from Dr. R, which 
indicated that he had been treating the veteran at Charter 
Behavioral Health System of Central Georgia since March 1997 
for PTSD.  According to Dr. R, the veteran had been suffering 
from nightmares, intrusive thoughts, and flashbacks.  He 
indicated that the veteran's condition was "total and 
permanent."  

In September 1998 the veteran submitted a claim seeking 
service connection for exposure to Agent Orange.  By letter 
dated in November 1998, the RO requested further information 
regarding the specific condition the veteran was claiming as 
a result of exposure to Agent Orange.  The RO received a 
Statement in Support of Claim in February 1999, which 
indicated that the veteran had undergone surgery for skin 
cancer in March 1998 and stomach cancer in August 1998.  

The veteran was treated at the Atlanta VA Medical Center from 
February 1998 to June 1999.  

A laboratory report from February 1998 indicates that a 
single skin ellipse was received for analysis.  The 
microscopic examination identified squamous cell carcinoma.  
A biopsy report dated in March 1998 indicated that there was 
no residual squamous cell carcinoma seen on the posterior 
scalp.  

The veteran also received psychiatric treatment in February 
1998.  At that time he reported sleeplessness, flashbacks, 
isolative behavior, anger, mild hypervigilance, increased 
startled response, detachment, feelings of guilt, low energy 
levels, and mild to poor concentration.  Examination revealed 
the veteran to be well groomed and alert, with appropriate 
behavior.  His affect was constricted and his mood depressed.  
His thought process was cogent and he did not suffer from 
delusions.  Although he denied any homicidal ideation, the 
veteran did report chronic passive suicidal ideation.  He 
specifically denied any auditory or visual hallucinations.  
His insight was found to be fair to poor.  The veteran was 
diagnosed with PTSD.  

In April 1998 the veteran presented for treatment of his 
PTSD.  He reported increased anxiety and decreased energy 
levels due to stress at home.  Psychological examination 
revealed the veteran to be cooperative and appropriately 
dressed.  His mood was depressed and his affect was 
congruent, with his mood moderately constricted and 
depressed.  His speech had a normal rate and volume.  His 
thought process appeared to be logical, with no delusional 
thoughts expressed or exhibited.  He denied any audiovisual 
hallucinations, and his cognitive functions appeared grossly 
intact.  Although his insight was poor, he had fair judgment 
and specifically denied any current suicidal or homicidal 
ideation.  

In June 1998 a mass was removed from the veteran's duodenum, 
the first or proximal portion of his small intestine.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th ed. 1994) at 
511.  Microscopic examination indicated tubulovillous adenoma 
with focal areas of adenocarcinoma, which appeared to be 
contained.  

The veteran was evaluated in July 1998 for a follow up status 
post excision of squamous cell carcinoma from the right 
posterior scalp.  He had no current complaints.  Physical 
examination revealed a surgical scar and no suspicious 
lesions.  The assessment was of a history of squamous cell 
carcinoma, with no evidence of recurrence.  

In November 1998 the veteran returned for another followup 
visit status post excision of squamous cell carcinoma, at 
which time he complained of a rash on his forehead.  It was 
noted in a follow up visit in January 1999 that the veteran's 
condition was controlled with Selsun shampoo and Synalar.  
There were no suspicious lesions, scales, or erythremia on 
his scalp.  Again it was noted that he had a history of 
squamous cell carcinoma with no evidence of recurrence.  

Another biopsy of the veteran's duodenum was performed in 
April 1999, which revealed intramucosal adenocarcinoma.  More 
specifically, it was noted that the biopsy showed adenoma 
with areas of complex architecture that represented at least 
intramucosal carcinoma.  It was further noted that there were 
scattered small atypical glands that were suspicious for 
invasive carcinoma.  

In May 1999, the veteran underwent a Whipple procedure during 
which his gallbladder, the antrum of his stomach and part of 
the duodenum, and his pancreatic duodenum were removed.  His 
gallbladder was noted to be unremarkable, and the pancreatic 
duodenum contained normal pancreatic tissue and an 
unremarkable duodenal mucosa.  However, the antrum and first 
part of the duodenum revealed adenocarcinoma infiltrating 
into the submucosa.  Medical records indicate that the 
veteran suffered from some pancreatic leaks following 
surgery.  

The RO received, in February 1999, records from the Air Force 
Center for Research of Unit Records that confirmed the 
veteran's alleged in-service stressors.  

In a rating decision dated in June 1999, the RO granted the 
veteran's claim of service connection for PTSD and assigned a 
disability evaluation of 30 percent.  The RO denied the 
veteran's claim of entitlement to service connection for 
stomach and skin cancers.  

The veteran underwent radiation and chemotherapy from August 
1999 to December 1999.  The assessment was that of status 
post Whipple procedure, complicated by a pancreatic leak.  

In October 1999, the veteran presented for a general 
psychiatric evaluation at which time he reported depression 
and sleeplessness with associated nightmares.  He denied any 
flashbacks, suicidal or homicidal ideation, and alcohol or 
substance abuse.  The examiner noted that the veteran 
appeared calm and appropriate.  The examiner's impression was 
that of PTSD, which was somewhat decompensated after he heard 
of a recurrence of his cancer.  He was assigned a GAF score 
of 50.  

The veteran presented for a hearing before a local RO Hearing 
Officer in January 2000.  He testified that he had undergone 
two surgeries for cancer of his stomach and pancreas, in 
addition to an excision of a cancerous lesion on his scalp.  
The veteran reported that his doctors told him he had an 80 
percent chance of recurrence without radiation therapy, and a 
50 percent chance with radiation.  He testified that he was 
worried about recurrence.  The veteran further testified that 
he believed his cancer was a result of exposure to Agent 
Orange while in service.  


When asked about his service-connected PTSD the veteran 
indicated that he didn't like to leave the house.  He further 
indicated that his nightmares were less frequent; however, he 
was still suffering from sleeplessness.  The veteran reported 
that his PTSD was aggravating his cancer, keeping him from 
working, and complicating his physical health.  According to 
the veteran, other complications resulting from his PTSD 
included hypertension and heart problems.  The veteran argued 
that he was totally disabled due to his service-connected 
PTSD.  

The veteran's wife and two sisters also offered testimony in 
support of his claims.  His wife testified that she had to do 
essentially everything for the veteran, including raising his 
children from a previous marriage.  According to her, the 
veteran was unable to control his anger, lacked an ability to 
show emotions, and suffered from sleeplessness.  

One of his sisters testified that the veteran was not the 
same after he returned from Vietnam, and had been unable to 
hold a job for the three years preceding the hearing.  In her 
opinion, the veteran was totally disabled by PTSD.  She also 
testified that she was raising his youngest daughter because 
the veteran was incapable of doing so himself.  His other 
sister testified that the veteran was completely unable to 
take care of his affairs.  More specifically, she testified 
that the sister who had testified earlier had expended 
thousands of dollars trying to get the veteran assistance, 
including paying to keep their deceased mother's home so the 
veteran and his family would have a place to live.  

At the time of the hearing, the veteran submitted synopses of 
advances being made in pancreatic cancer research at Johns 
Hopkins Hospital, including the use of the Whipple procedure.  
He also submitted a list of approximately 26 medications that 
he was taking at the time, and a statement from Dr. N, at 
Charter Outpatient Services.  According to Dr. N, the veteran 
was under his care for PTSD, which the doctor indicated was 
manifested by incapacitating psychoneurotic symptoms 
including disturbed thought and behavioral processes 
associated with almost all daily activities.  More 
specifically, Dr. N indicated that the veteran was suffering 
from fantasy, confusion, panic attacks, and explosions of 
aggressive energy.  Dr. N stated that the veteran was 
"demonstrably unable to obtain or retain employment" and 
that his condition was "total and permanent."  

Later in January 2000 the RO requested copies of the 
veteran's disability records from the Social Security 
Administration (SSA).  

Medical records obtained from Charter Behavioral Health 
System of Central Georgia in January 2000 indicate that the 
veteran was treated there for PTSD from April 1997 to 
December 1999.  Almost all of the records were vague and 
brief notations of regular sessions.  More specifically, most 
of the records merely stated that the veteran had returned 
for followup treatment of his PTSD, and that he had reported 
familial and health related concerns.  A progress note from 
January 2000 was more specific, and noted that the veteran's 
appearance was dirty and disheveled, with poor eye contact.  
His attitude was guarded and suspicious.  He was noted to 
have decreased energy and restlessness.  His insight and 
judgment were impaired, with recent memory loss and poor 
concentration.  He was also noted to be antisocial and 
anxious, with racing thoughts and paranoia.  The veteran's 
mood was angry and his affect flat.  

In a statement of the case issued by the RO in February 2000, 
the veteran's service-connected PTSD evaluation was increased 
to 50 percent.  However, the RO continued to deny his claim 
of entitlement to service connection for stomach and skin 
cancer.  The veteran continued to disagree with the RO's 
decision in his substantive appeal to the Board, which was 
received in September 2000.  

The RO received evidence from the SSA in October 2000, which 
indicated that the veteran had been determined to be disabled 
for Social Security purposes since March 1999, and had been 
receiving benefits since August 1999. 

In August 2001, the RO received a report of a psychiatric 
evaluation conducted by Dr. D, at the Peachtree Counseling 
Center in April 2001.  Dr. D noted having reviewed "the VA 
records."  At the time of evaluation the veteran reported a 
depressed mood with intermittent suicidal ideation, sadness, 
crying spells, nightmares, flashbacks, and anxiety.  He 
further reported constant avoidant behavior.  

Mental status examination revealed the veteran to be anxious 
and "sad-looking" with a depressed mood and anxious affect.  
His thoughts were noted as logical and goal directed.  It was 
further noted that the veteran suffered from considerable 
irritability and physical pain.  He denied psychotic 
symptoms, but reported intermittent suicidal ideation without 
intent or plan.  Dr. D reported that the veteran was 
cognizantly intact, with a clear sensorium.  He diagnosed the 
veteran with chronic PTSD and assigned a GAF score of 50.  
According to Dr. D, the veteran's PTSD was "severe and 
disabling."  More specifically, Dr. D stated that the 
veteran "would be able to work at this time had he not been 
significantly impaired by devastating experiences in Vietnam 
which left him experiencing the world as dangerous and 
himself as vulnerable.  In losing his job and being injured, 
this only further underlined the significance of these 
experiences; and [the veteran] can be said to be 100% 
disabled by [PTSD] based on combat-related experiences in 
Vietnam."  

In September 2001, the veteran presented before the 
undersigned for a Travel Board hearing.  He continued to 
testify of sleeplessness and restlessness.  According to his 
testimony at that time, he continued to take several 
medications daily for pain, to increase the activity of his 
pancreas, and for his service-connected PTSD.  The veteran, 
through his attorney, also continued to contend that his 
cancers had aggravated his PTSD.  The veteran's attorney also 
contended that the veteran was totally disabled, and that 
PTSD has contributed to his heart condition and high blood 
pressure.  At the hearing, the attorney submitted into 
evidence a duplicate copy of the April 2001 report of 
psychiatric evaluation by Dr. D (described above) as well as 
a list, prepared by the veteran, of his various medications.

II.  Legal Analysis

A.  Preliminary Matters

In November 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).  The VCAA also repealed the statutory 
requirement that the veteran must file a well-grounded claim.  

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  As discussed above, recent changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  In addition, VA has published new regulations 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the entire VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC, 
provided by the RO in February 2000, the veteran and his 
representative have been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  

The Board acknowledges that the case file includes records 
which indicate that the veteran has been receiving Social 
Security disability benefits since 1999.  In October 2000 the 
Board received documentation regarding the amount of the SSA 
benefits received by the veteran, but the documentation did 
not include any of the evidence upon which SSA based its 
decision that the veteran was disabled.  The Board has 
determined that this claim may be fully and fairly 
adjudicated without obtaining the veteran's SSA records.  The 
veteran's claim for an increased rating has been denied 
because the most recent medical evidence does not establish 
that he is currently more than 50 percent disabled due to his 
service-connected PTSD.  Medical evidence used to by SSA to 
make its determination in March 1999 would not necessarily 
contribute to a clearer picture of the veteran's current 
level of disability.

In addition, the veteran's claims of entitlement to service 
connection for stomach and skin cancer have been denied 
because the evidence does not establish that either condition 
was incurred in service or within an applicable presumptive 
period thereafter.  In fact, by the information that was 
received by SSA, the veteran was not disabled until March 
1999, some 27 years after service.  Furthermore, neither of 
cancers that the veteran has been diagnosed with is a 
presumptive illness due to Agent Orange exposure as 
enumerated by law or by issuances of the Secretary of 
Veterans Affairs (Secretary).  The veteran has not alleged, 
and the Board finds no indication that the SSA records 
contain information relevant to these issues.  Therefore, the 
Board has determined that securing any SSA records would not 
add pertinent evidence, and the Board's obligation to assist 
in obtaining additional records is not triggered because such 
a duty is "limited to (securing) specifically identified 
documents that, by their description would be facially 
relevant and material to the claim."  Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

The Board has also carefully considered the absence of any 
service medical records.

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  38 U.S.C. § 5103A.

The Board is aware of the decision in Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), which held that a single request for 
pertinent service medical records does not fulfill the duty 
to assist and that inherent in the duty to assist is a 
requirement to notify the veteran if VA is unable to obtain 
pertinent service medical records so that the veteran may 
know the basis for the denial of his claim, may independently 
attempt to obtain service medical records, and may submit 
alternative evidence.  

As discussed above, the RO adequately advised the veteran of 
the basis of its denial and of the evidence he needed to 
submit in support of his claim in its statement of the case, 
which was issued in February 2000.  Furthermore, there is no 
indication from the medical evidence of record and the 
veteran does not appear to contend that either his stomach or 
skin cancer was incurred in service.  He also does not allege 
the onset of any symptomatology while in service.  
Additionally, as will be discussed below, a claim of 
entitlement to an increased evaluation for a service-
connected disease or disability must be based upon the 
current level of disability.  Service medical records would 
not shed any light on the current level of the veteran's 
disability resulting from his service-connected PTSD.  

The Board has carefully considered the provisions of the VCAA 
and the decision in Hayre in light of the record on appeal, 
and finds that the development of this claim with respect to 
the service medical records has been consistent with both 
former law and the VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(now codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The Board wishes to make it clear that it understands the 
Court has held that, in cases where records once in the hands 
of the Government are missing, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
has been undertaken with this heightened duty in mind.  

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

B.  Increased Evaluation for Service-Connected PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.  
In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.  

Diagnostic Code (DC) 9411, pursuant to 38 C.F.R. § 4.130, 
provides for the following pertinent evaluations:

30 percent for occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation normal) due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, 
recent events);

50 percent for occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and 
difficulty in establishing and maintaining 
effective work and social relationships;

70 percent for occupational and social 
impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including 
work or a work-like setting ); inability to 
establish and maintain effective relationships; 
and

100 percent for total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name. 

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A score of 71 
to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).

In the present case, the veteran's service-connected PTSD has 
been evaluated as 50 percent disabling, under DC 9411.  

Where entitlement to service connection has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The competent evidence of record indicates that, while the 
veteran's insight was poor to fair, his judgment was fair.  
Although 50 is the highest GAF score he has received, his 
thought process has consistently been noted as logical, 
cogent, and fairly relevant.  There is no evidence that his 
speech is illogical, obscure, or irrelevant, or that he goes 
through any obsessive rituals.  

Examiners have noted the veteran's depressed mood, anxious 
affect, occasional passive suicidal ideation, and anger; 
however, there is no evidence that he suffers from impaired 
impulse control or is otherwise unable to function 
appropriately.  The Board does not find and the veteran does 
not appear to contend, that he suffers any spatial 
disorientation.  There is no indication that the veteran is 
neglectful of his personal appearance or hygiene.  In fact, 
each of the examiners has commented on the veteran's neat and 
appropriate appearance, and the undersigned has personally 
observed the veteran at the Travel Board hearing.  While the 
veteran does continually report isolative behavior and 
difficulty maintaining relationships, the record does not 
indicate an inability to maintain relationships.  In fact, 
the Board notes that the veteran been married to his present 
wife for seven years, and appears to have close relationships 
with his two sisters.  Therefore, the Board finds that the 
veteran's service connected PTSD would not be appropriately 
evaluated as 70 percent disabling under the governing rating 
criteria.  

While the Board acknowledges the statements of Dr. R in 
October 1997, Dr. N in January 2000, and Dr. D in April 2001 
that the veteran was "totally" disabled due to his PTSD, 
use of descriptive terminology by medical examiners, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 
(2000).  Only the specific factors as are enumerated in the 
applicable rating criteria may be considered.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

We are mindful that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court of Appeals for Veterans Claims has held that it is the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state our reasons or bases for favoring one opinion 
over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  The Court has also indicated that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, although we appreciate the 
characterizations of the veteran's condition by his 
physicians, the Board has focused upon the objective clinical 
findings before us in the evidentiary record.

The Board also acknowledges the statements of the veteran, 
his witnesses, and his attorney at both his hearing before 
the local RO Hearing Officer in January 2000 and his Travel 
Board hearing before the undersigned in September 2001, 
averring that the veteran is totally disabled due to PTSD.  
However, it is well established that laypersons are not 
qualified to render medical opinions.  Therefore, while the 
veteran, his wife, sisters, and representative may proffer 
evidence as to the veteran's symptomatology and behavior, 
they are incompetent to opine as to the precise severity of 
his disability with respect to the Rating Schedule and, to 
that extent only, their testimony is entitled to no weight.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

The competent evidence of record indicates that the veteran's 
service-connected PTSD is manifested by a flattened and 
anxious affect, occasional short term memory impairment, 
depressed mood, a lack of energy and motivation, and 
difficulty maintaining as opposed to an inability to maintain 
effective work and social relationships.  Therefore, and for 
the reasons discussed above, the Board finds that the 
preponderance of the evidence establishes that the veteran's 
service-connected PTSD is most accurately evaluated as 50 
percent disabling.  


C.  Service Connection for Stomach and Skin Cancer

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Moreover, a veteran may be granted service connection for a 
malignant tumor, although it is not otherwise established as 
incurred in or aggravated by service, if the disease is 
manifested to a 10 percent degree within one year following 
service.  38 U.S.C.A. §§ 1112(a)(1), 1101(3); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

In the present case, the veteran was discharged from active 
service in February 1972.  He was initially diagnosed with 
squamous cell carcinoma in February 1998.  After having a 
mass removed from his duodenum, the veteran was diagnosed 
with adenocarcinoma in June 1998.  The Board does not find, 
and the veteran does not appear to contend, that he had any 
malignancies prior to February 1998, some 26 years following 
service.  

The veteran contends his stomach and skin cancers are the 
result of exposure to Agent Orange while in service.  The 
specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  See McCartt v. West, 12 
Vet. App. 164 (1999).  These regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  The 
specified diseases are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  

Moreover, in December 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2001).  Among 
other things, the VEBEA removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicide exposure; added Type 2 diabetes mellitus to the 
list of presumptive diseases based upon herbicide exposure 
(codifying a VA regulation which had been in effect since 
July 2001); and provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era, not just those who have a disease on the 
presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e) (reversing the Court's holding in McCartt, 
supra).  These statutory provisions became effective on the 
date of enactment, December 27, 2001.  As the new provision 
is liberalizing, it is applicable to the issues on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In the present case, the competent evidence of record 
indicates that the veteran had active service in the Republic 
of Vietnam from July 1969 to July 1970.  However, to date the 
medical evidence indicates that he has been diagnosed with 
squamous cell carcinoma and adenocarcinoma, neither of which 
is a presumptive disease as enumerated by the Secretary 
pursuant to the statute.  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  

The Board is aware that, pursuant to the statutes cited 
above, a great amount of scientific effort, over a number of 
years, has been exerted in research and analysis of the Agent 
Orange issue.  See the Agent Orange Act of 1991, supra, at 
section 3, which mandated that the National Academy of 
Sciences (NAS) "review and evaluate the available scientific 
evidence regarding associations between diseases and exposure 
to dioxin and other chemical compounds in herbicides."  The 
NAS issued a report entitled Veterans and Agent Orange: 
Health Effects of Herbicides Used in Vietnam, in 1993, which 
found that a relationship existed between exposure to 
herbicidal agents and the development of only certain 
diseases.  See 59 Fed. Reg. at 342 (1994).  That NAS review 
was relied upon in the Secretary's determination that there 
is no positive association between exposure to herbicides and 
any disorder not listed in the governing regulations.  Id.

Subsequent reports have been issued by the NAS.  See Veterans 
and Agent Orange: Update 1996; Veterans and Agent Orange, 
Update 1998; Veterans and Agent Orange: Herbicide/Dioxin 
Exposure and Type 2 Diabetes (2000); and Veterans and Agent 
Orange, Update 2000.  In the Executive Summary of Update 
2000, there appears "Table 1-1 Updated (2000), Summary of 
Findings in Occupational, Environmental, and Veterans Studies 
Regarding the Association Between Specific Health Outcomes 
and Exposure to Herbicides."  Therein, stomach cancer is 
listed under the heading "Limited/Suggestive Evidence of No 
Association (emphasis in original), and skin cancer is listed 
under "Inadequate/Insufficient Evidence to Determine Whether 
an Association Exists."  This information is available at 
"http://www.nap.edu/books/0309075521/html/7.html/," on the 
Internet.  There is no indication, to date, that NAS has 
identified any scientific basis for associating herbicide 
exposure with the disorders which are claimed by the veteran.

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent statement of the case or 
supplemental statement of the case (SSOC), the claimant must 
be provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet.App. 145, 151 (1999), citing Thurber v. Brown, 5 
Vet.App. 119, 122 (1993).  But see 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002), amending 38 C.F.R. § 19.31 to provide that 
an SSOC is not always required after the Board receives new 
evidence.  In any event, however, in the present case, we 
have not relied in any way upon the recent NAS publications 
on Agent Orange. We have simply referred to them for 
informational purposes.  Under the process prescribed by law, 
the Secretary may, at some time in the future, take action to 
amend VA's regulations with regard to herbicide exposure.  
The present case, however, must be, and has been, decided 
under current law.

Thus, in this respect, the veteran has failed to establish 
entitlement to service connection for his claimed 
disabilities, as a result of herbicide exposure.  We have 
considered application of the benefit-of-the-doubt doctrine 
with respect to this claim, but the Board finds that there is 
no approximate balance of negative and positive evidence such 
as to warrant its application.  There is an overwhelming lack 
of support in the medical evidence in favor of the veteran's 
claims.

As discussed above, the Board notes that the veteran's 
service medical records are not a part of the record for 
appellate review.  However, neither the veteran nor the 
competent medical evidence of record appears to contend that 
the veteran's stomach or skin cancer first manifested in 
service.  More specifically, the veteran has never suggested 
that he suffered any symptomatology or developed any 
malignancies while in service.  In fact, there is no evidence 
of any complaint of, treatment for, or diagnosis of any skin 
or stomach condition until 1997, more than 25 years after 
active service.  Furthermore, none of the private or VA 
physicians who have examined and treated the veteran opined 
that his cancer was developed in or due to any incident or 
event of active service.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran is not entitled to service connection 
for either stomach or skin cancer.  

ORDER

An evaluation in excess of 50 percent for service-connected 
PTSD is denied.  

Service connection for stomach cancer is denied.  

Service connection for skin cancer is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

